Name: Commission Regulation (EC) No 1933/97 of 3 October 1997 amending for the 12th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands
 Type: Regulation
 Subject Matter: agricultural activity;  trade policy;  economic policy;  Europe;  cooperation policy;  means of agricultural production
 Date Published: nan

 L 272/ 12 EN I Official Journal of the European Communities 4. 10 . 97 COMMISSION REGULATION (EC) No 1933/97 of 3 October 1997 amending for the 12th time Regulation (EC) No 413/97 adopting exceptional support measures for the market in pigmeat in the Netherlands THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, thorities have introduced new protection and surveillance zones; whereas the good veterinary and health situation has permitted cancellation of the protection and surveil ­ lance zones around Oirlo and Toldijke I; whereas these amendments should be incorporated in a new Annex replacing Annex II to Regulation (EC) No 413/97; Whereas the rapid and effective application of exceptional market support measures is one of the best means of combating the spread of classical swine fever; whereas this Regulation should therefore apply from 18 September 1997; Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat ('), as last amended by Regulation (EC) No 3290/94 (2), and in particular Article 20 thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, Whereas, because of the outbreak of classical swine fever in certain production regions in the Netherlands, excep ­ tional support measures for the market in pigmeat in that Member State were adopted in Commission Regulation (EC) No 413/97 (3), as last amended by Regulation (EC) No 1 688/97 (4); HAS ADOPTED THIS REGULATION: Article 1 Whereas the aid referred to in Article 4a of Regulation (EC) No 413/97 is to be converted at the agricultural conversion rate ; whereas, pursuant to Article 6 of Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy ( s), as last amended by Regulation (EC) No 150 /95 (6), the oper ­ ative event for this rate is the event whereby the economic objective of the operation is attained; whereas for the aid in question the operative event should be defined as the beginning of each month for which aid is granted ; Regulation (EC) No 413/97 is hereby amended as follows : 1 . the following paragraph is added to Article 4a : ' 6 . The operative event for the agricultural conver ­ sion rate shall be the beginning of each month for which aid is granted .'; 2 . Annex I is replaced by Annex I hereto; 3 . Annex II is replaced by Annex II hereto . Whereas, because of the continuing veterinary and trade restrictions adopted by the Dutch authorities, the number of very young piglets which may be delivered to the competent authorities should be increased, thereby permitting continuation of the exceptional measures in the weeks to come; Article 2 Whereas , as a result of the appearance of new cases of classical swine fever in the Netherlands, the Dutch au ­ This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. ') OJ L 282, 1 . 11 . 1975, p . 1 . 2 ) OJ L 349 , 31 . 12 . 1994, p . 105 . -1 ) OJ L 62, 4. 3 . 1997, p . 26 . 4) OJ L 239 , 30 . 8 . 1997, p . 1 . 5 ) OJ L 387, 31 . 12 . 1992, p . 1 . &lt; ¢ OJ L 22, 31 . 1 . 1995, p . 1 . It shall apply with effect from 18 September 1997. 4 . 10 . 97 EN Official Journal of the European Communities L 272/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 3 October 1997 . For the Commission Franz FISCHLER Member of the Commission ANNEX I ANNEX I Maximum number of animals from 18 February 1997: Fattening pigs 2 300 000 head Piglets and young piglets 3 800 000 head Very young piglets 2 700 000 head Cull sows 25 000 head' ANNEX II ANNEX II 1 . The protection and surveillance zones in the following areas :  Venhorst,  Best,  Nederweert,  Soerendonk,  Diessen ,  Dalfsen I ,  Schoondijke . 2 . The zone in which the transport of pigs is banned as defined in the Ministerial Decree of 14 April 1997 published in the Staatscourant of 15 April 1997, page 12.'